Case 1:20-cv-03151-JPH-MPB Document 15 Filed 03/19/21 Page 1 of 5 PageID #: 65




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

COREY JAMES SMITH,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:20-cv-03151-JPH-MPB
                                                      )
REAGLE Warden; at Pendleton ISR, et al.               )
                                                      )
                              Defendants.             )

                           ORDER SCREENING COMPLAINT
                         AND DIRECTING SERVICE OF PROCESS

       Indiana Department of Correction (IDOC) inmate Corey James Smith commenced this 42

U.S.C. § 1983 action on December 8, 2020 and paid an initial partial filing fee on February 5,

2021. Dkt. 9. The Court now screens the complaint and makes the following rulings.

                                       I.    Screening Standard

       Because the plaintiff is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings




                                                 1
Case 1:20-cv-03151-JPH-MPB Document 15 Filed 03/19/21 Page 2 of 5 PageID #: 66




liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                              II.
                                         The Complaint

       The complaint names eight defendants: (1) Warden Reagle; (2) Caseworker A. Ross; (3)

Director of Classification Paula Dixon; (4) Unit Team Manager Amburn; (5) J. Cook; (6) D.

Arnold; (7) Grievance Specialist C. Conyer; and (8) Program Director Ashe.

       The following allegations are set forth in the plaintiff's complaint. The plaintiff was housed

at Pendleton Correctional Facility (Pendleton) when he filed his complaint. He has since been

transferred to Wabash Valley Correctional Facility (Wabash Valley). He alleges that all eight

defendants work at Pendleton.

       The plaintiff was placed in restrictive housing on July 13, 2013, while he was incarcerated

at Indiana State Prison. He did not receive a disciplinary report and was not told why he was placed

in segregation. He was later classified as "department-wide administrative segregation." Dkt. 1 at

2. He was then transferred to the Westville Control Unit for two years before being transferred to

the Wabash Valley Secured Housing Unit. At some point he suffered a mental breakdown. He was

eventually transferred to Pendleton and remained in segregation through the filing of his

complaint. He was denied transfer to general population and access to the facility's step-down

program even though he had a clear conduct record for more than a year. He has not received 30-

day or 90-day reviews. Eight and a half years in segregation have caused him psychological

damage.

       Defendants Dixon, Reagle, and Conyer have ignored or denied the plaintiff's classification

appeals and grievances regarding his complaints. Defendant Ross has admitted to the plaintiff that

staff violate policy by relying on bad conduct from 20-30 years ago to justify keeping him and

                                                 2
Case 1:20-cv-03151-JPH-MPB Document 15 Filed 03/19/21 Page 3 of 5 PageID #: 67




others in segregation. The complaint's allegations against counselors Arnold and Cook are not

entirely clear, but the Court construes the complaint to allege that counselors Arnold and Cook

attempted to release the plaintiff from segregation or place him in programs that would result in

his release, but Warden Reagle thwarted their attempts. The plaintiff seeks injunctive relief and

compensatory and punitive damages.

                                                III.
                                       Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       First, all claims against Unit Team Manager Amburn and Program Director Ashe are

dismissed because the complaint makes no factual allegations against them. "For constitutional

violations under § 1983 or Bivens, a government official is only liable for his or her own

misconduct." Locke v. Haessig, 788 F.3d 662, 669 (7th Cir. 2015) (citation and quotation marks

omitted). Thus "[a] damages suit under § 1983 requires that a defendant be personally involved in

the alleged constitutional deprivation." Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014); see

Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) ("[I]ndividual liability under § 1983 requires

'personal involvement in the alleged constitutional deprivation.'") (citation and quotation marks

omitted).

       Second, the factual allegations against defendants Cook and Arnold, as construed by the

Court, do not support a claim that these defendants violated any of the plaintiff's constitutional

rights. The plaintiff alleges that these defendants attempted to transfer him out of segregation, but

defendant Reagle ensured that the paperwork was changed so that the intentions of defendants

Cook and Arnold were not implemented. Therefore, all claims against defendants Cook and Arnold

are dismissed.

                                                 3
Case 1:20-cv-03151-JPH-MPB Document 15 Filed 03/19/21 Page 4 of 5 PageID #: 68




       Third, to the extent the complaint attempts to raise an Eighth Amendment conditions of

confinement claim, it is dismissed for failure to state a claim. In cases involving the conditions of

confinement in prison, two elements are required to establish a violation of the Eighth

Amendment's prohibition against cruel and unusual punishment: first, an objective showing that

the conditions are sufficiently serious—i.e., that they deny the inmate "the minimal civilized

measure of life's necessities," Rhodes v. Chapman, 452 U.S. 337, 347 (1981), creating an excessive

risk to the inmate’s health and safety—and second, a subjective showing of a defendant’s culpable

state of mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The Seventh Circuit has held that

"prolonged confinement in administrative segregation may constitute a violation of the Eighth

Amendment . . . depending on the duration and nature of the segregation and whether there were

feasible alternatives to that confinement." Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 666

(7th Cir. 2012) (citing Walker v. Shansky, 28 F.3d 666, 673 (7th Cir. 1994)); see also Meriwether

v. Faulkner, 821 F.2d 408, 416 (7th Cir. 1987). The plaintiff states the legal conclusion that he

suffered atypical and significant hardship as a result of the length of his stay in segregation, but he

alleges no facts describing the nature of his confinement in segregation that would support a claim

that he was denied minimal life necessities. The plaintiff may file an amended complaint if he

intends to pursue a conditions of confinement claim and has supporting factual allegations.

       This action shall proceed with Fourteenth Amendment claims against four defendants

pursuant to 42 U.S.C. § 1983: 1) Warden Reagle; 2) A. Ross; 3) Paula Dixon; and 4) C. Conyer.

This summary of remaining claims includes all the viable claims identified by the Court. All

other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the complaint, but not identified by the Court, he shall have through April 6, 2021, in

which to identify those claims.



                                                  4
Case 1:20-cv-03151-JPH-MPB Document 15 Filed 03/19/21 Page 5 of 5 PageID #: 69




                                            IV.
                              Conclusion and Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process electronically to

defendants Reagle, Ross, Dixon, and Conyer in the manner specified by Fed. R. Civ. P. 4(d).

Process shall consist of the complaint, dkt. [1] applicable forms (Notice of Lawsuit and Request

for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

       Because all claims against them have been dismissed, the clerk is directed to terminate

Amburn, J. Cook, D. Arnold, and Ashe as defendants on the docket.

SO ORDERED.

Date: 3/19/2021




Distribution:

COREY JAMES SMITH
197539
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064

Warden Reagle
A. Ross
Paula Dixon
C. Conyer

   (All at Pendleton Correctional Facility)




                                                5
